          Case 2:17-cv-03829-JAT Document 175 Filed 04/24/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Lee Beitman,                              No. CV-17-03829-PHX-JAT
10                  Plaintiff,                         ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                  Defendants.
14
15            There are several pending motions, each filed by Plaintiff. (Doc. 164; Doc. 166;
16   Doc. 167). The Court now rules on each motion.
17            a.    Plaintiff’s Motion for Telephonic Hearing for “Due Process of Law
                    Violation” (Doc. 164)
18
19            Plaintiff essentially asserts a spoliation claim. (Doc. 164). Defendants have been
20   looking for x-rays, taken in February 2015, that will allegedly support Plaintiff’s claim
21   that he had broken bones that were not properly treated. (Doc. 164; Doc. 162 at 4–9); see
22   Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003) (“Spoliation is
23   ‘the destruction or significant alteration of evidence, or the failure to preserve property
24   for another’s use as evidence in pending or reasonably foreseeable litigation.’” (citation
25   omitted)); see also In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d 1060, 1066–67
26   (N.D. Cal. 2006) (discussing the legal standard for granting sanctions for spoliation of
27   evidence). Plaintiff seeks a hearing to discuss, among other things, “why sanctions should
28   not be held against the defendants and their counsel.” (Doc. 164 at 3). This Motion
         Case 2:17-cv-03829-JAT Document 175 Filed 04/24/20 Page 2 of 3



 1   (Doc. 164) will be denied as Defendants assert they are still looking for the x-rays.
 2   (Doc. 170). This Order is without prejudice to Plaintiff raising an appropriate motion for
 3   sanctions for spoliation in the future should Defendants be unable to locate the x-rays.
 4           b.    Plaintiff’s Motion to Amend Case Caption (Doc. 166)
 5           Plaintiff requests that the Court change the case caption from “Michael Lee
 6   Beitman” to “Lee Michael Beitman” as Lee Michael Beitman is his true name.
 7   (Doc. 166). The Court will grant the Motion (Doc. 166).
 8           c.    Plaintiff’s Motion for Court to Appoint Counsel (Doc. 167)
 9           Plaintiff asks the Court to appoint counsel pursuant to 28 U.S.C. § 1915(e)(1).1
10   (Doc. 167). A court can appoint counsel under § 1915(e)(1) where there are “exceptional
11   circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citation omitted).
12   “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the
13   likelihood of success on the merits as well as the ability of the petitioner to articulate his
14   claims pro se in light of the complexity of the legal issues involved.’” Id. (citation
15   omitted).
16           This case has been referred to Magistrate Judge Eileen S. Willett for a settlement
17   conference. (Doc. 162 at 22; Doc. 165). The Court sees no reason why Plaintiff cannot
18   decide, without counsel, whether he should settle the case. As such, at this time, the Court
19   does not find exceptional circumstances that warrant appointing counsel under
20   § 1915(e)(1). The Motion (Doc. 167) will be denied without prejudice to Plaintiff raising
21   a subsequent request for counsel after the settlement conference should the settlement
22   conference not result in settlement and dismissal of the case.
23           d.    Conclusion
24           Based on the foregoing,
25           IT IS ORDERED that Plaintiff’s Motion for Telephonic Hearing for “Due
26   Process of Law Violation” (Doc. 164) is DENIED without prejudice to Plaintiff raising
27
28   1
      Plaintiff actually cited 28 U.S.C. § 1915(a)(2), (Doc. 167 at 1), but that provision does
     not authorize the Court to appoint counsel.

                                                 -2-
      Case 2:17-cv-03829-JAT Document 175 Filed 04/24/20 Page 3 of 3



 1   an appropriate motion for sanctions for spoliation in the future should Defendants be
 2   unable to locate the x-rays.
 3          IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Case Caption
 4   (Doc. 166) is GRANTED. The Clerk of Court shall correct the caption on the docket
 5   from “Michael Lee Beitman” to “Lee Michael Beitman.”
 6          IT IS FURTHER ORDERED that Plaintiff’s Motion for Court to Appoint
 7   Counsel (Doc. 167) is DENIED without prejudice to Plaintiff raising a subsequent
 8   request for counsel after the settlement conference should the settlement conference not
 9   result in settlement and dismissal of the case.
10          Dated this 24th day of April, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
